Citation Nr: 0603530	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1985 
to January 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The appellant or the representative may request a different 
date for the hearing within 60 days from the date of the 
letter of notification of the time and place of the hearing, 
or not later than two weeks prior to the scheduled hearing 
date, whichever is earlier.  After this prescribed period has 
passed, or after one change in the hearing date is granted 
based on a request received during such period, the date of 
the hearing will become fixed.  After a hearing date has 
become fixed, an extension of time for appearance at a 
hearing will be granted only for good cause, with due 
consideration of the interests of other parties if a 
simultaneously contested claim is involved. 38 C.F.R. § 
20.702 (2005).

Review of the veteran's claim at this time would be 
premature.  The veteran was scheduled to appear at a hearing 
before the Board in Washington, D.C. on March 21, 2006.  He 
was notified in a letter dated January 18, 2006.  In a 
statement dated on January 25, 2006, the veteran's 
representative requested that the March 2006 hearing be 
canceled and that the veteran be scheduled for a hearing at 
the RO before the Board.  He requested that the file be 
returned to the RO for that hearing.  The request to 
reschedule the hearing was timely and properly filed under 38 
C.F.R § 20.702.  This case should be remanded so that the 
hearing may be re-scheduled.   

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a hearing before a travelling 
Veterans Law Judge at the RO.  

2.  In the event that the hearing is held 
or if the veteran without good cause 
fails to appear for the hearing, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


